DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Stanley Erjavac on 03/22/2021.

The application has been amended as follows: 

In line 56 of claim 1, the amendment reads “…and signs of the term a and the term D are identical with each other…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Maehara (US 10906361 B2) teaches a wheel positional detection apparatus comprising a sensor transmitters (2a to 2d) being attached to the four wheels (5a to 5d), respectively. Each of the sensor transmitters (2a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maehara (US 10906361 B2) - Sensor transmitter, wheel position detection apparatus, and tire pressure monitoring system provided with the same
Park et al (US 9823168 B2) - Auto tire localization systems and methods utilizing a TPMS angular position index
Hawes et al (US 20140379231 A1) – System and method for automatic location assignment of wheels equipped with pressure sensors
Kagawa (US 8141687 B2) – System for identifying tire position
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856